Appeal from an order of the County Court of Rensselaer County, entered June 27, 1972, which granted defendants’ motion to dismiss the indictment. Defendant Karl and two others were indicted for robbery, second degree (Penal Law, § 160.10). The evidence before the Grand Jury that implicated defendant Karl in the robbery was supplied, in most part, by the investigating police officer. Karl had admitted being present at the time of the commission of the crime and implicated himself in the aspects of the actual robbery. CPL 190.65 (subd. 1) provides that a Grand Jury may indict when the evidence before it is legally sufficient to establish that such person committed such offense and competent and admissible evidence before it provides reasonable cause to believe that such person committed such offense. Thus, what is now required is a prima facie case together with reasonable cause. When considering the testimony of the victim together with the admissions of the defendant Karl, it is clear that the evidence before the Grand Jury was sufficient to comply with the provisions of the statute. The objections raised by defendant are essentially matters which can be raised as defenses upon a trial. We conclude the indictment was improperly dismissed. Order reversed, on the law, and indictment reinstated. Staley, Jr., J. P., Cooke, Sweeney, Kane and Main, JJ., concur.